Citation Nr: 1207312	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 hearing.

In December 2010, the Board remanded the claim for further development.

In January 2012, the Veteran submitted a January 2012 statement from his private physician and he waived agency of original jurisdiction consideration of that statement.

The issues of entitlement to increased ratings for hearing loss and recurrent pilonidal cyst, status post incision and drainage have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of competent and credible evidence shows that a continuing low back disorder was not demonstrated in-service; that lumbar spine arthritis was not compensably disabling within a year of separation from active duty; and that there is no nexus between a low back disorder and service.




CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by service; and lumbar spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January and June 2007, June 2008, February 2009, December 2010, and February and April 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in January 2007.  This claim was readjudicated in a supplemental statement of the case issued in December 2011.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service treatment and personnel records along with VA treatment records.  The appellant submitted private treatment records.  Pursuant to the December 2010 remand, the RO requested the claimant to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disorder on appeal since 2008.  The RO obtained additional VA treatment records, and the appellant submitted recent private treatment records.  Also pursuant to the remand, the RO afforded the Veteran a VA examination and obtained a VA medical opinion.  The RO per the remand directives contacted the Social Security Administration to obtain a copy of the decision for disability benefits to the Veteran and related medical records.  In January 2011, the Social Security Administration indicated that the medical records do not exist and that further efforts to obtain them would be futile because either the records were destroyed or no records were obtained.  Therefore, the RO complied with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As to the possible missing medical records regarding the Veteran's Social Security disability claim, VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim. See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran has a low back disorder.  He claims that this disability is due to in-service low back injuries.  The appellant's service treatment records indicate that he was treated for complaints of low back strain during service in March 1975.  The exam was within normal limits.  On release from active duty, the spine was evaluated as normal.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency to report symptoms, however, must be distinguished from competency to provide a medical opinion, and from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Buchanan, 451 F.3d at 1337 (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence is against finding a nexus between the current disability and service.  Moreover, there is no credible evidence of a continuity of low back symptomatology since separation from active duty.

The Board has reviewed the service, private, and VA treatment records; the February 2011 VA examination report; and the January 2012 statement of the Veteran's private physician.  These records do not include any competent or credible evidence linking the low back disorder to service.  In the January 2012 statement, the appellant's treating physician indicated that she had "nothing to add to the record that you have reviewed regarding his claim of back pain dating to military activities" and that the RO should "consider his account as stated in his reply to you."  The treating physician did not relate the low back disorder to service.  The February 2011 VA examiner opined that the claimant's current low back disorder was less likely than not (less than 50 percent probability) caused by or a result of his injuries during military service.  The examiner's rationale was that his back injuries in service were minor compared to his later injuries in 1980s and 1990s, and that his chronic low back pain did not develop until a decade after his in-service injuries.  These records also do not reveal any credible and competent evidence of compensably disabling lumbar spine arthritis within a year of the Veteran's separation from active duty.  For example, a July 1980 private treatment record shows that it was reported that lumbar spine X-rays were normal.

As for continuity of symptomatology, the Veteran claims that he has had low back symptomatology since his in-service injuries - specifically, back spasms.  See hearing transcript, page 5.  The claimant is competent to report this symptomatology.  As to his credibility, private treatment records reflect that the appellant first claimed continuity of symptomatology since service in July 2006, two months before he filed his claim for compensation benefits.  An April 1985 private neurological evaluation report reveals that the Veteran reported that he had only had intermittent low back pain since an injury in 1983.  An April 2000 private neurological consultation report shows that the appellant stated that only other time he had some minor back pain was about two or three years ago.  At an August 2000 private independent medical evaluation, the claimant indicated that he injured his low back in the early 1980s, but that he denied any residuals of that injury.  At the February 2011 VA examination, the appellant acknowledged that his back pain increased significantly after his work-related back injuries in the 1980s.  As noted above, the VA examiner determined that his chronic low back pain did not develop until a decade after his in-service injuries.  Given that the Veteran never reported his in-service injuries until two months prior to filing his claim and given he in essence denied any low back continuity of symptomatology since service until July 2006, the Board does not find his reporting of low back continuity of symptomatology to be credible.

Even if the Board had found the Veteran credible, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the February 2011 VA examiner's opinion who in essence rejected this reporting of low back continuity of symptomatology by finding that his chronic low back pain did not develop until a decade after his in-service injuries.

The only other evidence linking the low back disorder to service is the statements of the Veteran.  Lumbar spine degenerative disease is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as pain, he is not competent to offer a medical opinion linking the low back disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

There is competent evidence that the Veteran has a lumbar disorder; however, without competent and credible evidence linking the disorder to service, the benefit sought on appeal cannot be granted.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


